Citation Nr: 1317126	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  05-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of a left knee meniscectomy (hereinafter, "left knee disorder").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, continued the zero percent (noncompensable) rating for the Veteran's service-connected left knee disorder.  A subsequent January 2006 decision review officer (DRO) decision assigned a 10 percent rating for this disability, effective from June 16, 2004 (date of claim).  However, as higher rating(s) are possible for this disability, it remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  The Board also notes that the Veteran has not disagreed with the effective date for the assignment of the increased rating.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2007.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in March 2008 and August 2010, at which time the present appellate claim was remanded for further development.  In March 2008 the Board remanded the case for additional notification which was accomplished by a May 2008 letter.  The Board also notes that, as detailed below, it finds the Veteran has received adequate notification in this case.  In August 2010, the Board remanded the case, in part, for a new VA medical examination to evaluate the current nature and severity of the service-connected left knee disorder, which was accomplished in November 2010.  All other development directed by the Board's prior remands in this case appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

FINDINGS OF FACT

1.  All notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected left knee disorder is manifested, in part, by painful motion as well as findings of internal derangement and degenerative arthritis.

3.  Despite the Veteran's complaints of pain, the record does not reflect his service-connected left knee disorder is manifested by ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, limitation of extension, flexion limited to 30 degrees or less, or recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent pre-adjudication notice via a September 2004 letter, which is clearly prior to the May 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in March 2006, May 2008, and November 2010.  This case was last adjudicated below by a November 2011 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).

The Board observes that in March 2008 it remanded this case to provide adequate notification pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the United States Court of Appeals for Veterans Claims (Court) held that compliant notice for an increased rating claim must meet a four part test laid out therein.  The subsequent May 2008 letter satisfied these requirements, to include a summary of Diagnostic Code 5024 under which the current 10 percent rating has been assigned.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his left knee claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the October 2007 Board hearing.  Nothing indicates the Veteran has identified the existence of any  relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence demonstrating symptoms of his service-connected left knee disorder that are not reflected by the evidence already of record.

With respect to the October 2007 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the current appellate claim and asked questions to clarify the Veteran's contentions.  The Veteran volunteered his current symptomatology and medical treatment.  Although the AVLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claim, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in March 2005, February 2009, and November 2010, which included findings as to the current left knee symptomatology which are consistent with the other evidence of record and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran reported his left knee has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case. 

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected meniscectomy residuals of the left knee are not listed as a specific disability under VA's Rating Schedule.  Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R. § 4.20.  Here, the record reflects that the left knee was initially rated as noncompensable pursuant to Diagnostic Code 5257.  The current 10 percent rating was assigned pursuant to Diagnostic Code 5260-5024.  (A hyphenated Diagnostic Code is used when a rating under one diagnostic code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.).

Diagnostic Code 5024 provides for evaluation of tenosynovitis.  A Note under this Code specifies that the diseases evaluated under Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a .

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion rate as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations a 20 percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent evaluation is assigned.  38 C.F.R. § 4.71 , Diagnostic Code 5003. 

The knee is considered a major joint. 38 C.F.R. § 4.45.  Further, the record reflects that the current 10 percent rating was assigned based upon painful motion of a major joint.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

In VAOPGCPREC 9-2004 VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

Other criteria for evaluating disabilities of the knee are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Analysis

In the instant case, and for the reasons stated below, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected left knee disorder.

Initially, the Board observes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, dislocated, semilunar), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the left knee, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.  The Board acknowledges that there is evidence of internal derangement and degenerative arthritis of the left knee.  Further, the Veteran's representative asserted in a October written statement that an October 2011 MRI showed moderate effusion as well as thinning of the medial tibial cartilage.  However, the evidence does not demonstrate the type of dislocated or removal of semilunar cartilage necessary for consideration of either Diagnostic Code 5258 or 5259.  Moreover, it is noted that Diagnostic Code 5259, as well as 5263, do not provide for a rating in excess of 10 percent.

The Board acknowledges that the Veteran's service-connected left knee disorder has been manifested by complaints of pain.  As such, he is entitled to at least a 10 percent rating under Diagnostic Code 5003 based upon painful motion.  Further, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are for consideration.  The Board notes that the focus of these provisions is whether there is or would be additional functional impairment due to these complaints, at least to the extent necessary for a rating in excess of 10 percent.  Moreover, it is noted that, in light of these provisions, repetitive range of motion testing was conducted on the VA medical examinations in this case in an effort to determine what additional limitation there would during flare-ups.  

The Board finds that a thorough review of the record does not reflect the Veteran's left knee has resulted in limitation of extension, nor flexion limited to 30 degrees or less, even when taking into account his complaints of pain.  For example, the examiner who conducted the March 2005 VA examination found the left knee had extension to zero degrees and flexion to 125 degrees.  It was also noted that range of motion was not additionally limited on repetitive exam by fatigue, weakness, lack of endurance, or incoordination.  Both the reports of the February 2009 and November 2010 VA examinations revealed the left knee to have extension to zero degrees, and flexion to 140 degrees.  The examiner who conducted the February 2009 VA examination noted that there was no objective evidence of pain with active motion on the left side, but that there was objective evidence of pain following repetitive motion.  Nevertheless, there were no additional limitations after three repetitions of motion.  The report of the November 2010 VA examination reveals no objective evidence of pain, to include on repetitive motion, was observed.  As with the February 2009 VA examination, there were no additional limitations after three repetitions of motion.

A thorough review of the other evidence of file does not demonstrate the Veteran had limitation of extension or flexion to the extent necessary for a rating in excess of 10 percent, even when taking into account his complaints of pain.  In fact, as demonstrated by the results on the aforementioned VA medical examinations, the record does not indicate any limitation of extension.  Therefore, the Veteran is not entitled to a consideration of separate rating(s) for limitation of both extension and flexion pursuant to VAOPGCPREC 9-2004.

The Board has also considered the criteria of Diagnostic Code 5257, to include assignment of a separate rating pursuant to VAOPGCPRECs 23-97 and 9-98.  Further, the Veteran testified at his October 2007 hearing that he had instability of the left knee, and had fallen as a result thereof.  He also complained of stiffness, locking, and popping of the left knee at the time of the March 2005 VA examination, and left knee instability at the time of the February 2009 and November 2010 VA examinations.  However, at the time of the March 2005 VA examination, it was determined that the Veteran's extremities were normal, with normal posture and gait.  There was no findings of instability or subluxation on this examination, or at the time of the subsequent February 2009 VA examination.  The examiner who conducted the November 2010 VA examination specifically found that there was no evidence of instability on physical examination.  As such, the Veteran's account of left knee instability is inconsistent with and contradicted by the competent medical findings on physical examination.  Moreover, the Veteran denied episodes of subluxation at the time of the February 2009 and November 2010 VA medical examinations.  Therefore, the Board finds that the record does not demonstrate recurrent instability and/or subluxation of the left knee so as to warrant a compensable rating under Diagnostic Code 5257.  The Board places greater probative weight on the conclusions of the health care professionals who examined the Veteran to determine if instability of the knee was present over the Veteran's allegations.  While the Veteran is competent to report on symptomatology he experiences through his senses including the symptoms he attributed to his knee, the health care professionals have determined that the knee was not the cause of his complaints.  The cause of the reported knee instability is a complex medical question which the Veteran does not have medical training to answer.  

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected left knee disorder.  In making this determination, the Board considered the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record indicates the symptomatology of this disability has been consistent throughout this appeal period; i.e., there are no distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of 10 percent.  Therefore, the assignment of "staged" rating(s) is not warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability of his service-connected left knee disorder.  As detailed above, the Veteran's left knee is primarily manifested by pain and functional impairment such as limitation of motion, manifestations that are contemplated in the rating criteria.  A review of the record does not otherwise indicate symptomatology that is not contemplated by the schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected left knee disorder and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board also notes that the Veteran is currently in receipt of a combined 100 percent schedular rating based upon all of his service-connected disabilities.  Moreover, nothing in the record indicates he is unemployable due solely to his service-connected left knee disorder.  Therefore, no further discussion of entitlement to a TDIU is warranted based upon the facts of this case.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected left knee disorder is denied.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


